Citation Nr: 1529654	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  09-00 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from January 1961 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in April 2011; a transcript of that hearing is associated with the claims file.

This issue was initially before the Board in September 2011, when the Board reopened a claim of service connection for peptic ulcer disease.  The Board indicated in the body of that decision that that issue would be further addressed in the REMAND section of that decision.  Unfortunately, it was not further discussed in that decision.

Following the issuance of that decision, the Veteran appealed the finality of that decision regarding the peptic ulcer disease claim to the United States Court of Appeals for Veterans Claims (Court).  Following a March 2012 motion to partially remand the peptic ulcer claim to the Board, the Court issued a July 2012 order partially remanding the peptic ulcer disease claim back to the Board for appropriate action.  

Following issuance of that July 2012 Court order, the AOJ awarded service connection for peptic ulcer disease, rated as 10 percent disabling effective July 18, 2007, in a September 2012 rating decision; the Veteran was notified of that decision in a November 2012 letter.  No notice of disagreement has been received with respect to that award of benefits.

The Board notes that it also remanded claims of service connection for a heart disorder and increased evaluation for hypertension and prostate cancer with erectile dysfunction in the September 2011 Board decision.  Those claims were returned to the Board in January 2015, at which time the Board denied an increased evaluation for hypertension, took jurisdiction over a claim for a total disability rating based on individual unemployability (TDIU) in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the prostate cancer, heart disorder, and TDIU claims for further development.  The Board notes that those claims are currently at the AOJ pending completion of the ordered development in January 2015.  

In March 2015, the Board issued the Veteran a letter indicating that it had received the July 2012 Court order with regards to the peptic ulcer issue and docketed that claim.  The claims file was referred to the Veteran's representative, who issued a June 2015 informal hearing presentation with respect to the issues of service connection for a heart disorder, increased evaluations for hypertension and prostate cancer, and entitlement to TDIU.  

As noted above, the Board previously denied an increased evaluation for the Veteran's service-connected hypertension in the January 2015 rating decision; that claim is considered final at this time.  

Likewise, the claims of service connection for a heart disorder, increased evaluation for prostate cancer, and entitlement to TDIU were remanded to the AOJ for further development in the January 2015 Board decision.  It does not appear that any of the development ordered in that Board decision has been completed, nor have those issues been re-certified back to the Board at this time.  Accordingly, the Board will no longer address those issues at this time, as they remain remanded to the AOJ at this time.  The Board reminds that AOJ that it must address and complete the remand directives noted in the January 2015 Board decision.

The sole remaining issue apparently remaining before the Board at this time is the claim of service connection for peptic ulcer disease.  That claim is addressed below and dismissed.

Finally, as previously noted in the January 2015 Board decision, the issues of service connection for lumbar spine, thigh, and knee disorders, depression to include as secondary to prostate cancer, and entitlement to a separate evaluation for his erectile dysfunction associated with his prostate cancer have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

The Veteran was awarded service connection for peptic ulcer disease in a September 2012 rating decision.  


CONCLUSION OF LAW

The claim of service connection for peptic ulcer disease is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Board failed to remand the issue of service connection for peptic ulcer disease in its September 2011 Board decision; the Veteran motioned to the Court in March 2012 to have the Board address that issue, and in July 2012 the Court issued a Court order partially remanding the reopened but unaddressed service connection issue for peptic ulcer disease to the Board.  

Two months later, the AOJ issued a September 2012 rating decision which awarded service connection for peptic ulcer disease.  The Veteran has not submitted a notice of disagreement with that rating decision respecting the assigned evaluation or effective date for peptic ulcer disease.  

After review of the claims file, it appears that the Board's March 2015 letter re-docketing the service connection issue for peptic ulcer disease was in error.  The Board apologizes for the confusion in this matter.  

As there remains no further allegations of errors of law or fact for appellate consideration respecting the service connection issue for peptic ulcer disease, and there was no disagreement received within one year of the November 2012 notification letter regarding any of the downstream issues associated with the award of service connection for peptic ulcer disease in the September 2012 rating decision, the Board finds that the full award of benefits sought on appeal as to that issue have been awarded.  

Accordingly, the service connection claim for peptic ulcer disease is dismissed as moot, in light of the September 2012 rating decision's full award of benefits as to that issue.


ORDER

The claim of service connection for peptic ulcer disease is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


